Exhibit 10.1

 

FIRST AMENDMENT TO THE
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment to the Third Amended and Restated Employment Agreement
dated as of the 25th of May 2004, (the “Agreement”) by and between Willis Group
Holdings Limited, a company established under the laws of Bermuda (“Willis
Holdings”), Willis North America Inc. (“Willis US”, collectively with Willis
Holdings “Employer”) and Joseph J. Plumeri (“Executive”) is entered into on the
date set forth below (the “First Amendment”).

1.               All terms not defined herein shall have the meaning set forth
in the Agreement.

2.               Section 2(a) shall be replaced in its entirety to read:

(a)            Term.  This Agreement shall become effective as of the
Commencement Date.  Unless terminated earlier pursuant to Section 2(b), below,
Executive’s employment hereunder shall remain in effect until the day after the
ninth anniversary of the Commencement Date.  For purposes of this Agreement, the
nine-year employment term (which began on the Commencement Date) shall be deemed
to be the “Term”, and each twelve-month period commencing on the Commencement
Date and on each anniversary thereof occurring during the Term shall be deemed
to be a “Contract Year”.

3.     Section 7(l) shall be added to the Agreement and shall read as follows:

(l)                Code Section 409A.

(i)                The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith.  If any provision herein (or any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Internal Revenue
Code Section 409A, the Company shall, after consulting with the Executive,
reform such provision to try to comply with Code Section 409A; provided that
such modification shall, to the maximum extent practicable, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.

(ii)             Notwithstanding any provision to the contrary in this Agreement
and subject to subsection (iii), if the Executive is deemed on the Date of
Termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is required to be delayed in compliance with

1


--------------------------------------------------------------------------------


Section 409A(a)(2)(B) such payment or benefit shall not be made or provided
(subject to the last sentence hereof) prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of his “separation from
service” (as such term is defined under Code Section 409A) or (ii) the date of
his death (the “Delay Period”).  Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein. 
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefore were paid by the Executive, the
Executive shall pay the full cost of premiums for such welfare benefits during
the Delay Period and the Company shall pay the Executive an amount equal to the
amount of such premiums paid by the Executive during the Delay Period promptly
after its conclusion.

4.     All other terms of the Agreement shall remain in full force and effect.

In Witness Whereof, the parties hereto have executed this First Amendment as of
the 9th day of March 2007.

WILLIS NORTH AMERICA INC.

 

By:

 

Name:

 

Title:

 

 

 

WILLIS GROUP HOLDINGS LIMITED

 

By:

 

Name:

 

Title:

 

 

EXECUTIVE

 



Joseph J. Plumeri

2


--------------------------------------------------------------------------------